Exhibit 10.1

AMENDED AND RESTATED

NOMINATION AGREEMENT

between

AI INTERNATIONAL CHEMICALS S.A R.L.

and

LYONDELLBASELL INDUSTRIES N.V.

 

 

In relation to the nomination of the

members of the Supervisory Board

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

DEFINITIONS AND INTERPRETATION   2    1.1 Definitions   2    1.2 Interpretation
  3    1.3 Appendices   3   

2.

ARTICLES OF ASSOCIATION   5   

3.

SUPERVISORY BOARD REGULATIONS   4   

4.

SUPERVISORY BOARD NOMINATIONS   4   

5.

SUPERVISORY BOARD COMMITTEES   4   

6.

DURATION   5   

7.

MISCELLANEOUS   5    7.1 Invalid Provisions   5    7.2 Amendment   5    7.3
Entire Agreement   5    7.4 No Implied Waiver; No Forfeit of Rights   5    7.5
No Rescission   6    7.6 No Assignment   6    7.7 Resignation of Members for
Cause   6    7.8 Resignation of Director Nominees   6    7.9 Nomination of
Additional Director Nominees   7    7.10 Appointment Pending General Meeting of
Shareholders   7    7.11 Calling General Meeting   8    7.12 Choice of Law   8
   7.13 Disputes   8   



--------------------------------------------------------------------------------

NOMINATION AGREEMENT

THE UNDERSIGNED:

 

1. AI INTERNATIONAL CHEMICALS S.À R.L., a société à responsabilité limitée or
limited liability company organized under the laws of Luxembourg, with Registre
de Commerce et des Sociétés (R.C.S.) identification number Luxembourg B144098
(and formerly known as “AI International Finance S.à r.l.”), c/o Citadel
Administration SA, 15-17, avenue Gaston Diderich, L-1420 Luxembourg, hereinafter
referred to as “Investor”;

 

2. LYONDELLBASELL INDUSTRIES N.V., a public limited liability company (naamloze
vennootschap) incorporated under the laws of the Netherlands with its corporate
seat at Rotterdam (registered office: Weena 737, 3013AM Rotterdam, the
Netherlands), registered with the Chamber of Commerce with number 24473890,
hereinafter referred to as “LBI” and together with Investor as “Parties”.

RECITALS

 

A. The Investor and LBI are a party to that certain equity commitment agreement
dated December 11, 2009 by and among AI International Chemicals S.à r.l. (as
successor in interest to AI LBI Investments LLC) (“Access”), Ares Corporate
Opportunities Fund III, L.P. (“Ares”), LeverageSource (Delaware), LLC
(“Apollo”), LBI and the other parties signatory thereto (as amended from time to
time, the “Equity Commitment Agreement”).

 

B. The Investor, together with its Affiliates, directly or indirectly holds
shares of LBI.

 

C. Pursuant to this Agreement, the Investor shall as from issuance of the shares
be entitled to nominate one, two or three (as the case may be) individuals to be
appointed as members of the Supervisory Board.

 

D. If at any time during the term of this Agreement the Investor becomes a Three
Director Investor, then so long as the Investor remains a Three Director
Investor, at least one member of the Supervisory Board nominated by the Investor
shall be entitled to serve on each Committee to the extent not prohibited by law
or by any then applicable stock exchange rules or listing requirements and in
accordance with Clause 5.1.

 

1



--------------------------------------------------------------------------------

HEREBY AGREE AS FOLLOWS:

 

  1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

 

Affiliate with respect to any person, any other person that, directly or
indirectly, through one or more intermediaries, controls, or is controlled by,
or is under common control with, such person. For purposes of this definition,
the terms “control,” “controlling,” “controlled by” and “under common control
with,” as used with respect to any person, means the possession, directly or
indirectly, of the power to direct the management and policies of a person,
whether through the ownership of voting securities, by contract or
otherwise. For the avoidance of doubt, with respect to the Investor, “Affiliate”
shall include all investment funds managed or controlled by the Investor or the
Investor’s Affiliates. Agreement this Nomination Agreement Articles the Articles
of Association of LBI as in effect from time to time. Business Day any day other
than (a) a Saturday, (b) a Sunday, (c) any day on which commercial banks in New
York, New York or The Netherlands are required or authorized to close by law or
executive order and (d) the Friday after Thanksgiving. Clause a clause in this
Agreement Committees the committees of the Supervisory Board (e.g., Audit,
Compensation, Nominating and Governance, and Health Safety and Environmental)
Equity Commitment Agreement has the meaning set forth in the recitals of this
Agreement Investor has the meaning attributed in the heading of this Agreement
LBI has the meaning attributed in the heading of this Agreement One Director
Investor the Investor, if entitled to nominate one member of the Supervisory
Board pursuant to Clause 4.1 of this Agreement

 

2



--------------------------------------------------------------------------------

Outstanding Shares the number of shares outstanding as defined under Dutch law
and specifically not including shares that are held in treasury. The percentage
ownership required for Investor to be a One, Two or Three Director Investor
under this Agreement will be based solely on the outstanding shares and not the
issued share capital. Parties has the meaning attributed in the heading of this
Agreement Supervisory Board the supervisory board of LBI Termination Date has
the meaning attributed in Clause 6.1 Three Director Investor the Investor, if
entitled to nominate at least three members of the Supervisory Board pursuant to
Clause 4.3 of this Agreement Two Director Investor the Investor, if entitled to
nominate two members of the Supervisory Board pursuant to Clause 4.2 of this
Agreement

 

1.2 Interpretation

In this Agreement, unless the context dictates otherwise:

 

  1.2.1 the masculine gender shall include the feminine and the neuter and vice
versa;

 

  1.2.2 references to a person shall include a reference to any individual,
company, association, partnership or joint venture;

 

  1.2.3 references to “include” and “including” shall be treated as references
to “include without limitation “or “including without limitation”;

 

  1.2.4 the headings are for identification only and shall not affect the
interpretation of this Agreement;

 

  1.2.5 references to “Clauses” and “paragraphs” are to clauses and paragraphs
of this Agreement.

 

2. ARTICLES OF ASSOCIATION

 

2.1 No amendment which adversely affects the nomination rights of the Investor
set forth in Clause 4 and which has the effect of materially reducing the
likelihood that the Investor’s nominee is elected to the Supervisory Board shall
be made to the Articles without prior written approval of the Investor.

 

3



--------------------------------------------------------------------------------

3. SUPERVISORY BOARD REGULATIONS

 

3.1 LBI shall not take any action to cause the Supervisory Board to make any
amendment to the internal rules of procedure of the Supervisory Board which
adversely affects the nomination rights of the Investor set forth in Clause 4
and which has the effect of materially reducing the likelihood that the
Investor’s nominee is elected to the Supervisory Board without prior written
approval of the Investor.

 

4. SUPERVISORY BOARD NOMINATIONS

 

4.1 In the event the Investor, together with its Affiliates, holds directly or
indirectly 5% or more, but less than 12%, of the Outstanding Shares of LBI, LBI
shall use its reasonable best efforts to cause the Supervisory Board to take all
required action to make the appointments by the Supervisory Board in accordance
with Article 12.4 of the Articles and the binding nominations by the Supervisory
Board in accordance with Article 12.2 of the Articles for the appointment of
members of the Supervisory Board in such a way that at least one of the members
of the Supervisory Board shall be a person nominated by the Investor.

 

4.2 In the event the Investor, together with its Affiliates, holds directly or
indirectly 12% or more, but less than 18%, of the Outstanding Shares of LBI, LBI
shall use its reasonable best efforts to cause the Supervisory Board to take all
required action to make the appointments by the Supervisory Board in accordance
with Article 12.4 of the Articles and the binding nominations by the Supervisory
Board in accordance with Article 12.2 of the Articles for the appointment of
members of the Supervisory Board in such a way that at least two of the members
of the Supervisory Board shall be persons nominated by the Investor.

 

4.3 In the event the Investor, together with its Affiliates, holds directly or
indirectly 18% or more of the Outstanding Shares of LBI, LBI shall use its
reasonable best efforts to cause the Supervisory Board to take all required
action to make the appointments by the Supervisory Board in accordance with
Article 12.4 of the Articles and the binding nominations by the Supervisory
Board in accordance with Article 12.2 of the Articles for the appointment of
members of the Supervisory Board in such a way that at least three of the
members of the Supervisory Board shall be persons nominated by the Investor.

 

5. SUPERVISORY BOARD COMMITTEES

 

5.1

If at any time during the term of this Agreement the Investor becomes a Three
Director Investor, then so long as the Investor remains a Three Director
Investor, at least one member of the Supervisory Board nominated by the Investor
shall be entitled to serve on each Committee to the extent not prohibited by law
or by any then applicable stock exchange rules or listing requirements. Each
member of the Supervisory Board nominated by the Investor to serve on any such
Committee shall disclose any conflict of interest to the other members of such
Committee and with respect to any matter in which such member has or reasonably
could be

 

4



--------------------------------------------------------------------------------

  expected to have a conflict of interest (as determined by the other members of
such Committee or the other members of the Supervisory Board in their sole
discretion) the member shall be recused and not receive information or
participate in discussions, deliberations, or decision-making processes related
to such matter.

 

6. DURATION

 

6.1 Except with respect to the provisions of this Agreement that expressly
survive the Termination Date (defined below), this Agreement is entered into for
an indefinite period of time and shall terminate as of the date on which the
Investor, together with its Affiliates, holds directly or indirectly less than
5% of the Outstanding Shares of LBI (the “Termination Date”). Within three
Business Days after the Termination Date the Investor shall notify LBI and,
promptly following the written request of the Nominating and Governance
Committee of the Supervisory Board, shall cause the nominee or nominees of the
Investor, as applicable, to execute and deliver a written resignation which
shall be effective with respect to LBI and shall not permit any such nominee or
nominees to revoke any such resignation.

 

7. MISCELLANEOUS

 

7.1 Invalid Provisions

In the event that a provision of this Agreement is null and void or
unenforceable (either in whole or in part), the remainder of this Agreement
shall continue to be effective to the extent that, given this Agreement’s
substance and purpose, such remainder is not inextricably related to the null
and void or unenforceable provision. The Parties shall make every effort to
reach agreement on a new clause whose effect differs as little as possible from
the null and void or unenforceable provision, taking into account the substance
and purpose of this Agreement.

 

7.2 Amendment

No amendment to this Agreement shall have any force or effect unless it is in
writing and signed by both Parties.

 

7.3 Entire Agreement

This Agreement contains the entire agreement between the Parties with respect to
the subject matter covered hereby and supersedes all earlier agreements and
understandings, whether oral, written or otherwise, between Parties.

 

7.4 No Implied Waiver; No Forfeit of Rights

 

  a. Any waiver under this Agreement must be given by notice to that effect.

 

5



--------------------------------------------------------------------------------

  b. If the Investor does not exercise any right under this Agreement, this
shall not be deemed to constitute a forfeit of any such rights
(rechtsverwerking).

 

7.5 No Rescission

To the extent permitted by law, the Parties hereby waive their rights under
Articles 6:265 to 6:272 inclusive of the Civil Code to rescind (ontbinden), or
demand in legal proceedings the total or partial rescission (ontbinding) of this
Agreement or to nullify this Agreement because of error (dwaling).

 

7.6 Assignment

Investor may assign this Agreement in whole but not in part to any of its
Affiliates. Except for such assignments to Affiliates, the Investor may not
transfer or assign this Agreement or any of its rights hereunder. Any transfer
or assignment in violation of this Agreement shall be null and void and of no
force and effect.

 

7.7 Resignation of Members for Cause

 

  7.7.1 In the event that the Supervisory Board resolves that a member of the
Supervisory Board should resign for Cause, such member shall and, in case such
member is a nominee of the Investor, the Investor shall cause such member to,
promptly execute and deliver an irrevocable resignation which shall be effective
with respect to LBI.

 

  7.7.2 For the purpose of this Clause 7.7, “Cause” shall mean in respect to any
member of the Supervisory Board: (A) indictment, conviction, guilty plea or plea
of no lo contendere to, or confession of guilt of a felony or criminal act
involving moral turpitude during such member’s term; (B) willful misconduct or
gross negligence in the performance or intentional non-performance of member’s
duties to LBI or any of its subsidiaries; (C) commission of a fraudulent or
illegal act (including, without limitation, misappropriation, embezzlement or
similar conduct) in respect of LBI or any of its Affiliates, customers or
subsidiaries or (D) material breach of any LBI policy or any other misconduct
that causes material harm to LBI, its Affiliates, customers or subsidiaries, or
its or their respective business reputations.

 

7.8 Resignation of Director Nominees

Without prejudice to Clause 7.7, in the event that (i) a Three Director Investor
becomes a Two Director Investor, (ii) a Three Director Investor becomes a One
Director Investor, or (iii) a Two Director Investor becomes a One Director
Investor (in each case, because such Investor, together with its Affiliates,
ceases to hold directly or indirectly the requisite amount of the Outstanding
Shares of LBI set forth in Clause 4 of this Agreement), such Investor shall
notify LBI within three Business Days of such event and, promptly following the
written request of the Nominating and Governance Committee of the Supervisory
Board, shall cause one or more of the nominees of the Investor, as applicable,
to execute and deliver a resignation which shall

 

6



--------------------------------------------------------------------------------

be effective with respect to LBI on the date of such resignation and shall not
permit any such nominee or nominees to revoke any such resignation.

 

7.9 Nomination of Additional Director Nominees

In the event that (i) a One Director Investor becomes a Two Director Investor,
(ii) a One Director Investor becomes a Three Director Investor, (iii) a Two
Director Investor becomes a Three Director Investor (in each case, because such
Investor, together with its Affiliates, acquires directly or indirectly the
requisite amount of the Outstanding Shares of LBI set forth in Clause 4 of this
Agreement), or (iv) a nominee of the Investor on the Supervisory Board resigns
his position or otherwise terminates his membership on the Supervisory Board,
such Investor shall notify LBI within three Business Days of such event and, as
soon as commercially practicable following the written request of the Investor,
LBI shall use its reasonable best efforts to cause the Supervisory Board to take
all of the actions that are necessary to ensure that the Investor is able to
nominate to the Supervisory Board the number of members indicated in Clause 4 of
this Agreement so that the relevant nominee is, or nominees are, appointed to
the Supervisory Board within the shortest possible period of time (including,
for the avoidance of doubt, the increase of the number of Supervisory Board
members, the appointment of additional independent Supervisory Board members to
ensure compliance with applicable listing standards, and the appointment of the
Investor’s nominee in accordance with Clause 7.11); provided, however, that the
failure of such Investor to so notify LBI within three Business Days shall not
affect such Investor’s rights to appoint members of the Supervisory Board
pursuant to this Agreement. For the avoidance of doubt, if the appointment of
the Investor’s nominee(s) pursuant to this Clause 7.9 would cause the
Supervisory Board to fail to have a majority of independent members under the
applicable listing standards, the appointment of such Investor’s nominee(s) may
be delayed for up to ninety (90) days in order to select and appoint a
sufficient number of independent Supervisory Board members so that, upon the
appointment of such Investor nominee(s), the Supervisory Board will be comprised
of a majority of independent members.

 

7.10 Appointment Pending General Meeting of Shareholders

As soon as practicable after the date on which the right to nominate one or more
members to the Supervisory Board arises, the Investor shall submit to LBI all
personal details LBI reasonably requires in connection with the appointment of a
Supervisory Board member. Following such submission, LBI shall use its
reasonable best efforts to cause the Supervisory Board to take all of the
actions to appoint the relevant nominee or nominees as soon as practicable to
the Supervisory Board in accordance with the provisions of Article 2:143 of the
Civil Code and Article 12.4 of the Articles, which appointment shall terminate
on the date of the next general meeting of shareholders of LBI, on which date
the relevant nominee or nominees shall be nominated for (re)appointment to the
Supervisory Board. If any Investor nominee, for any reason, is not appointed to
the Supervisory Board during a general meeting of the shareholders of LBI, the
Investor shall as soon as practicable put forward a nominee who shall be
appointed to the Supervisory Board by the Supervisory Board in accordance with
the

 

7



--------------------------------------------------------------------------------

provisions of Article 2:143 of the Civil Code and Article 12.4 of the Articles,
which appointment shall terminate on the date of the then following general
meeting of shareholders of LBI, on which date an Investor nominee shall be
nominated for appointment to the Supervisory Board.

 

7.11 Calling General Meeting

In the event the Investor, together with its Affiliates, holds directly or
indirectly 5% or more of the Outstanding Shares of LBI, the Investor can require
the Supervisory Board to call (and LBI shall use its reasonable best efforts to
cause to occur) a general meeting of shareholders at the shortest practicable
notice in the event the ability to appoint an additional member of the
Supervisory Board pursuant to Clauses 7.9 and 7.10 above would be frustrated by
the fact that by doing so the Supervisory Board would need to exceed the 1/3
limit laid down in Article 2:143 of the Civil Code and Article 12.4 of the
Articles.

 

7.12 Choice of Law

This Agreement shall be exclusively governed by and construed in accordance with
the laws of the Netherlands, without regard to any conflict of law rules under
Dutch private international law.

 

7.13 Disputes

All disputes arising in connection with this Agreement shall be finally settled
in accordance with the arbitration rules of the Netherlands Arbitration
Institute (NAI). The arbitral tribunal shall be composed of three
(3) arbitrators: one selected by LBI, one selected by the Investor and the third
agreed upon by the first two selected arbitrators. The place of arbitration
shall be Amsterdam. The arbitral procedures shall be conducted in the English
language. Consolidation of the arbitral proceedings with other arbitral
proceedings pending in the Netherlands, as provided in Article 1046 of the
Netherlands Code of Civil Procedure, is excluded.

 

8



--------------------------------------------------------------------------------

Signed on this      day of March, 2015.

LYONDELLBASELL INDUSTRIES N.V.

 

By:

/s/ Jeffrey A. Kaplan

Name: Jeffrey A. Kaplan Title: Executive Vice President & Chief Legal Officer

 

9



--------------------------------------------------------------------------------

AI INTERNATIONAL CHEMICALS S.À R.L.

 

By:

/s/ Alejandro Moreno /s/ Corinne Néré

Name: Alejandro Moreno/Corinne Néré Title: Class A Manager/Class B Manager

 

10